DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 -16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2017/0358543 now US 9,842,811 B1) in view of CHOU et al. (CHOU) (US 2013/0119493 A1).
	In regards to claim 1, Chou (Fig. 5 and associated text) discloses a process, comprising: coupling a structure (item 320) to a surface of a substrate (item 310); in a first mold, forming a first coating region (item 330) having a first Young's modulus (three or more times 0.01 GPa to 5 GPA, Abstract, paragraphs 5, 21, 23), the first coating region (item 330) being formed on the surface of the substrate (item 310) and covering the structure (item 320); and in a second mold, forming a second coating region (item 340) having a second Young's modulus (0.01 GPa to 5 GPa), the second coating region (item 340) covering the first coating region (item 330), wherein the first Young's modulus is higher than the second Young's modulus (0.01 GPa to 5 GPa, Abstract, paragraphs 5, 21, 23), but does not specifically disclose a MEMs structure.
	CHOU (Fig. 1D and associated text) discloses a MEMs structure (item 200).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Chou with the teachings of CHOU for the purpose of a MEMs device/package.
	In regards to claims 2 and 8, Chou (Fig. 5 and associated text) discloses wherein the first Young's modulus is between 20 GPa and 30 GPa (three or more times 0.01 GPa to 5 GPA, Abstract, paragraphs 5, 21, 23), and the second Young's modulus is between 100 MPa and 5 GPa (0.01 GPa to 5 GPA, 23).
	In regards to claims 3 and 9, Chou as modified by CHOU does not specifically disclose wherein the first coating region comprises a polymeric resin.
	It would have been obvious to modify the invention to include a polymeric resin for the purpose of protection and desired young’s modulus, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 4, Chou (Fig. 5 and associated text) discloses wherein the second coating region (item 340) has a portion in direct contact with the surface of the substrate (item 310).
	In regards to claim 5, Chou as modified by CHOU does not specifically disclose wherein the first coating region has a frustopyramidal shape.
	It would have been obvious to modify the invention to include a first coating region having a frustopyramidal shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 7, Chou (Fig. 5 and associated text) discloses a process comprising: coupling a structure (item 320) to a surface of a substrate (item 310); forming a first coating region (item 330) on the surface and over the structure (item 320), the first coating region (item 330) having a first Young's modulus (three or more times 0.01 GPa to 5 GPA, Abstract, paragraphs 5, 21, 23); and forming a second coating region (item 340) over the first coating region (item 330), the second coating region (item 340) having a second Young's modulus (0.01 GPa to 5 GPA, paragraph 23), wherein the first Young's modulus (three or more times 0.01 GPa to 5 GPA, Abstract, paragraphs 5, 21, 23) is higher than the second Young's modulus (0.01 GPa to 5 GPA, Abstract, paragraphs 5, 21, 23), but does not specifically disclose a MEMs structure.
	CHOU (Fig. 1D and associated text) discloses a MEMs structure (item 200).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Chou with the teachings of CHOU for the purpose of a MEMs device/package.
	In regards to claim 10, Chou as modified by CHOU does not specifically disclose wherein the second coating region comprises a polymeric rubber.
	It would have been obvious to modify the invention to include a polymeric rubber for the purpose of protection and desired young’s modulus, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 11, Chou (Fig. 5 and associated text, molding formation process) as modified by CHOU (Fig. 1D and associated text, injection molding process, hot embossing process) discloses wherein forming the first coating region comprise: arranging a first molding matrix having a first molding cavity on the surface of the substrate so that the first molding cavity covers the MEMS structure; injecting a first coating material into the first molding cavity to form the first coating region; and removing the first molding matrix.
	In regards to claim 12, Chou (Fig. 5 and associated text, molding formation process) as modified by CHOU (Fig. 1D and associated text, injection molding process, hot embossing process) discloses wherein injecting the first coating material comprises: exposing the first coating material to a first injection temperature; and injecting the first coating material at the first injection temperature into the first molding cavity at a first transfer pressure.
	In regards to claim 13, Chou (Fig. 5 and associated text, molding formation process) as modified by CHOU (Fig. 1D and associated text, injection molding process, hot embossing process) discloses comprising, after injecting the first coating material, curing the first coating material by exposing the first coating material to a first curing temperature for a first time period.
	In regards to claim 14, Chou (Fig. 5 and associated text, molding formation process) as modified by CHOU (Fig. 1D and associated text, injection molding process, hot embossing process) discloses wherein forming the second coating region comprises: arranging a second molding matrix having a second molding cavity on the surface of the substrate so that the second molding cavity faces and surrounds the first coating region; and injecting a second coating material into the second molding cavity to form the second coating region.
	In regards to claim 15, Chou (Fig. 5 and associated text, molding formation process) as modified by CHOU (Fig. 1D and associated text, injection molding process, hot embossing process) discloses wherein injecting the second coating material comprises: exposing the second coating material to a second injection temperature; and injecting the second coating material at the second injection temperature into the second molding cavity at a second transfer pressure.
	In regards to claim 16, Chou (Fig. 5 and associated text, molding formation process) as modified by CHOU (Fig. 1D and associated text, injection molding process, hot embossing process) discloses comprising, after injecting the second coating material, curing the second coating material, wherein curing the second coating material comprises exposing the second curing material to a second curing temperature for a second time period.  Examiner takes the position that various mold techniques are well known in the art.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2017/0358543 now US 9,842,811 B1) in view of CHOU et al. (CHOU) (US 2013/0119493 A1) in view of Formosa et al. (Formosa) (US 2014/0353775 A1).
	In regards to claim 17, Chou (Fig. 5 and associated text) as modified by CHOU (Fig. 1D and associated text,) discloses all the limitation except a plurality of MEMS structures on a first surface of substrate; a plurality of first coating regions, a coating mass and forming a packaged wafer, and dicing the packaged wafer to form a plurality of MEMS devices.
	Formosa (Figs. 1-8 and associated text) discloses a plurality of MEMS structures on a plurality of MEMS structures (item 12) on a first surface of substrate (item 2); and dicing the packaged wafer to form a plurality of MEMS devices.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Chou as modified by CHOU with the teachings of Formosa for the purpose of forming multiple packages as the same time, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
	Examiner takes the position that Chou (Fig. 5 and associated text) as modified by CHOU (Fig. 1D and associated text) and Formosa (Figs. 1-8 and associated text) discloses arranging a plurality of MEMS structures on a first surface of substrate; covering the plurality of MEMS structures with a plurality of first coating regions, respectively, the first coating regions having a first Young's modulus; covering the plurality of first coating regions with a coating mass and forming a packaged wafer, wherein the coating mass has a second Young's modulus lower than the first Young's modulus; and dicing the packaged wafer to form a plurality of MEMS devices.
	In regards to claim 18, Chou (Fig. 5 and associated text) discloses wherein the first Young's modulus is between 20 GPa and 30 GPa (three or more times 0.01 GPa to 5 GPA, Abstract, paragraphs 5, 21, 23), and the second Young's modulus is between 100 MPa and 5 GPa (0.01 GPa to 5 GPA, 23).
	In regards to claim 19, Chou (Fig. 5 and associated text) as modified by CHOU (Fig. 1D and associated text) and Formosa (Figs. 1-8 and associated text) discloses wherein the first coating region is a resin and the second coating region is a rubber.
	It would have been obvious to modify the invention to include a first coating region comprising a resin and a second coating region comprising a rubber for the purpose of protection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 20, Chou (Fig. 5 and associated text) as modified by CHOU (Fig. 1D and associated text) and Formosa (Figs. 1-8 and associated text) discloses wherein each MEMS device comprises a respective MEMS structure, a respective first coating region, and a respective second coating region derived from dicing the coating mass.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2017/0358543 now US 9,842,811 B1) in view of Murali et al. (Murali) (US 2017/0057810 A1).
	In regards to claim 1, Chou (Fig. 5 and associated text) discloses a process, comprising: coupling a structure (item 320) to a surface of a substrate (item 310); in a first mold, forming a first coating region (item 330) having a first Young's modulus (three or more times 0.01 GPa to 5 GPA, Abstract, paragraphs 5, 21, 23), the first coating region (item 330) being formed on the surface of the substrate (item 310) and covering the structure (item 320); and in a second mold, forming a second coating region (item 340) having a second Young's modulus (0.01 GPa to 5 GPa), the second coating region (item 340) covering the first coating region (item 330), wherein the first Young's modulus is higher than the second Young's modulus (0.01 GPa to 5 GPa, Abstract, paragraphs 5, 21, 23), but does not specifically disclose a MEMs structure.
	Murali (Fig. 1-5D and associated text) discloses a MEMs structure (items 108 plus 110).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Chou with the teachings of Murali for the purpose of a MEMs device/package.
	In regards to claim 2-5, Chou (Fig. 5 and associated text) as modified by Murali (Fig. 1-5D and associated text) discloses the Applicant’s claimed invention.  See similar rejections above in view of CHOU.
	In regards to claim 6, Chou does not specifically disclose wherein the MEMS structure comprises: an ASIC die arranged on the surface of the substrate; and a MEMS sensor die arranged on the ASIC die and electrically coupled to the ASIC die.
	Murali (Fig. 1-5D and associated text) discloses wherein the MEMS structure (items 108 plus 110) comprises: an ASIC die (item 108) arranged on the surface of the substrate (item 102); and a MEMS sensor die (item 110) arranged on the ASIC die (item 108) and electrically coupled to the ASIC die (item 108).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Chou with the teachings of Murali for the purpose of a MEMs device/package, chip/die density and desired functionality.
	In regards to claims 7-16, Chou (Fig. 5 and associated text) as modified by Murali (Fig. 1-5D and associated text) discloses the Applicant’s claimed invention.  See similar rejections above in view of CHOU.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        October 6, 2022